IN THE SUPREME COURT OF THE STATE OF NEVADA


 IN THE MATTER OF DISCIPLINE OF                         No. 83736
 SCOTT MICHAEL CANTOR, BAR NO.
 1713.                                                  ELED

                                                          IV DEPUTY CLERK

    ORDER DENYING PETITION FOR RECIPROCA DISCIPLINE
               AND SUSPENDING ATTORNEY
            This is a petition for reciprocal discipline of attorney Scott
Michael Cantor pursuant to SCR 1.14. Cantor has been disbarred from the
practice of law in California. He did not self-report the disbarment to the
Nevada State Bar but has filed a response with this court opposing the
petition.
            Cantor's misconduct arises from his failure to comply with
previous disciplinary orders in California including: failing to file an
affidavit that he complied with the duties of suspended attorneys, failing to
attest to reading professional conduct rules and business and professions
codes, failing to timely schedule and/or participate in a meeting with a
probation specialist, and failing to submit a timely report to the Office of
Probation. These actions violated California Rule of Court 9.20(c), which
requires the filing of an affidavit attesting that an attorney complied with
the duties of suspended attorneys, and Cal. Bus. & Prof. Code § 6068(k)
(West 2021), which requires attorneys "[tlo comply with all conditions
attached to any disciplinary probation." As a result, Cantor was disbarred.
            Having considered the petition for reciprocal discipline and
Cantor's response, we conclude that discipline is warranted but that "the
misconduct established warrants substantially different discipline in this
state," SCR 114(4)(c), and thus deny the petition for reciprocal discipline.
                                                                27 - 1244ril
In particular, we conclude that disbarment is not warranted because
disbarment in Nevada is not equivalent to the discipline imposed in
California, as disbarment in Nevada is irrevocable while in California a
disbarred attorney may seek reinstatement after five years. Compare SCR
102(1), with Cal. State Bar R. Proc. 5.442(B). Furthermore, Nevada does
not require disbarment when an attorney fails to comply with previous
disciplinary orders. Thus, we conclude that a five-year-and-one-day
suspension is more appropriate than disbarment based on "the duty
violated, the lawyer's mental state, the potential or actual injury caused by
the lawyer's misconduct, and the existence of aggravating or mitigating
factors." In re Discipline of Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067,
1077 (2008) (setting out the factors to consider to determine appropriate
discipline).
               Accordingly, we deny the petition for reciprocal discipline but
suspend Scott Michael Cantor from the practice of law in Nevada for five
years and one day from the date of this order. The parties shall comply with
SCR 115 and SCR 121.1.
               It is so ORDERED.




                           Parraguirre


                                                                        J.
Hardesty                                     Stiglich



Cadish                                       Silver




                                             Herndon
                                         2
                            cc:   Pitaro & Furno, Chtd.
                                  Chair, Southern Nevada Disciplinary Board
                                  Bar Counsel, State Bar of Nevada
                                  Executive Director, State Bar of Nevada
                                  Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                              3
10) 1947A    .4ffeii.



                        :